1    DAVID L. ANDERSON, CSBN 149604
     United States Attorney
2    DEBORAH STACHEL, SBN CA 230138
     Regional Chief Counsel, Region IX
3    Social Security Administration
     JENNIFER KENNEY, SBN CA 241625
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 977-8945
6           Facsimile: (415) 744-0134
            E-Mail: jennifer.a.kenney@ssa.gov
7
     Attorneys for Defendant
8
                          UNITED STATES DISTRICT COURT
9    Attorneys for Defendant
                         NORTHERN DISTRICT OF CALIFORNIA
10
     Attorneys for Defendant
11                                                       )
     PAUL WONG,                                          )   CIVIL NO. 3:18-CV-04328-EDL
12                                                       )
            Plaintiff,                                   )   STIPULATION TO EXTEND
13                                                       )
                                                             DEFENDANT’S TIME TO FILE HER
            vs.                                          )
14                                                       )   MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                                 )   JUDGMENT (FIRST REQUEST)
15   Acting Commissioner of                              )   AND [PROPOSED] ORDER
                                                         )    AS MODIFIED
16   Social Security,                                    )
                                                         )
17          Defendant.                                   )

18
19
            TO THE HONORABLE ELIZABETH D. LAPORTE, MAGISTRATE JUDGE OF THE
20
     DISTRICT COURT:
21
            The parties, through their undersigned attorneys, and with the approval of the Court, stipulate to
22
23   extend Defendant’s time to file her motion for summary judgment by 31 days, from February 8, 2019 to

24   March 11, 2019. Defendant’s counsel was just reassigned to this case and needs the additional time to
25   review the record and research the issues Plaintiff has presented. This request is made in good faith with
26
     no intention to unduly delay the proceedings.
27
28

     Stip. & Proposed Order for Extension, 3:18-CV-04328-EDL
                                                        1
1                                            Respectfully submitted,
2
3    Date: February 7, 2019            By:    /s/ * Paul Kim
                                             PAUL KIM
4                                            HOMELESS ACTION CENTER
                                             (*authorized by email on Feb. 7, 2019)
5                                            Attorneys for Plaintiff
6
7    Date: February 7, 2019                  DAVID L. ANDERSON
                                             United States Attorney
8
9                                      By:    /s/ Jennifer A. Kenney
                                             JENNIFER A. KENNEY
10                                           Special Assistant United States Attorney

11
12                                              ORDER

13         PURSUANT TO STIPULATION, IT IS SO ORDERED: NO FURTHER CONTINUANCES
           WILL BE GRANTED ABSENT STRONG CAUSE.
14
     Dated: 2/8/19
15
                                             HON. ELIZABETH D. LAPORTE
16                                           UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

     Stip. & Proposed Order for Extension, 3:18-CV-04328-EDL
                                                  2
